Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 1 of 10 Page ID #:65




                          Exhibit E
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 2 of 10 Page ID #:66




                                DISTRIBUTION AGREEMENT

          This Distribution Agreement (“Agreement”) by and between Sun Hong Foods, Inc., a
  California corporation (“Supplier”), and Outstanding Foods, Inc., a Nevada corporation
  (“Buyer”) is dated February 14, 2019. Buyer and Supplier are sometimes collectively referred to
  as the “Parties,” or individually as a “Party.”

         WHEREAS, Supplier Sun Hong Foods is one of the national leaders in selling, marketing
  and distributing fresh king oyster mushrooms (the “Goods”) to restaurants, wholesalers, and
  supermarkets and;

         WHEREAS, Buyer is a producer, manufacturer and distributor of plant-based snack food
  products; and

         WHEREAS, the Parties wish to enter this Distribution Agreement wherein Buyer will
  purchase Goods from Supplier and Supplier will sell Goods on the terms set forth below.

         NOW, WHEREFORE, in consideration of the promises and the mutual covenants
  contained herein, the Parties agree, as follows:

  1. Term: The term of this Agreement shall be one year from the date first mentioned above and
     may be renewed in writing upon the agreement of both Parties.

  2. Purchase Orders. During the Term, Buyer will purchase the Goods from Supplier and
     Supplier will fulfill all Buyer purchase orders (PO) for the Goods at the prices set forth
     below. Buyer will issue POs in written or electronic form, via facsimile, e-mail or US mail.
     Buyer will only be obligated to purchase, and Supplier will only be obligated to sell, the
     quantities of Goods specified in a PO.

  3. Goods and Pricing:
            Description of Goods                                   Price
           King Oyster Mushrooms                 $13.25 per 11-pound case of Goods (approx.
                                                             $1.2045 per pound)

     Price includes all costs and expenses relating to the purchase of the Goods and preparation of
     the Goods for shipment. Supplier will meet FDA, USDA and all state food regulations and
     Buyer’s specifications set forth on the attached Exhibit A (collectively, “Specifications”).

  4. Shipping Terms: Supplier will use commercially reasonable efforts to obtain on-time
     delivery, defined as shipment of the Goods by the agreed upon delivery date as set as 1-2
     days after the shipment arrive at Supplier’s warehouse to a facility designated by Buyer
     (initially, Warnock Food Products, Inc.’s facility in Madera, California). However, shipping
     dates represent Supplier’s best estimate and Supplier shall not be liable for any loss or
     expense incurred by Buyer or others arising from any failure to meet the scheduled deliveries
     shown on Buyer’s PO confirmation due to force majeure events (described in Section 22
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 3 of 10 Page ID #:67




     below) and/or for any loss or expense due to Buyer’s selection of a particular carrier. The
     first delivery is estimated to arrive at Buyer’s facility Seventy (70) days after the execution
     date of this Agreement. Unless otherwise specifically provided in the applicable Purchase
     Orders, the Goods purchased by Buyer from Supplier shall be shipped FOB Supplier’s
     warehouse whereby title and risk of loss will pass to Buyer upon loading of the Goods from
     Supplier’s loading dock. Any Products returned by Buyer to Supplier shall be FOB Buyer’s
     (or its designees’) facilities. Buyer shall be responsible for all charges in excess of normal
     pricing which result from Buyer’s deviation from normal service or routing for the Goods.

  5. Guaranteed Orders: Buyer will be required to order (and Supplier will be required to accept
     such order) at least 3200 cases (i.e., $42,400.00) of the Goods every week during the term.

  6. Guaranteed Orders Adjustment Option: Supplier hereby grants to Buyer an option to change
     the required order from at least 3200 cases (i.e., $42,400.00) of the Goods every week to at
     least 3200 cases (i.e., $42,400.00) of the Goods every Two (2) weeks, by delivering to
     Supplier at least Fifty (50) days prior written notice of Buyer’s exercise of this Guaranteed
     Orders Adjustment Option.

  7. Invoicing; Payment: Payment is due in full net-30 days from the date of receipt of
     conforming Goods. Invoices will describe in reasonable detail the amounts payable and any
     other information necessary for the identification for the Goods.

  8. Inspection. Buyer will have two (2) calendar days following receipt of the Goods to inspect
     and reject the Goods in compliance with the California Commercial Code. If any Goods are
     rejected, Buyer may (i) require Supplier to replace the Goods (at Supplier’s cost), (ii) require
     Supplier to issue a credit to Buyer; or (iii) retain the rejected Goods and seek other
     appropriate remedies.

  9. Packaging. Supplier will properly pack, mark and ship Goods as instructed by Buyer in
     writing and otherwise in accordance with Specifications and industry standards (including
     providing a lot number, pack date and/or best by date on boxes of Goods) and will provide
     Buyer with shipment documentation showing the PO number, Supplier’s name and
     identification number, carrier name, ship-to address, quantity of Goods, number of cases or
     containers in shipment, bill of lading number, country of origin.

  10. Records. Buyer might, upon reasonable notice to Supplier and within Supplier’s reasonable
      discretion, have access to and the right to inspect Supplier’s premises and records and third
      party audit reports (if applicable), for the purpose of confirming compliance.

  11. Confidentiality. Neither Buyer nor Supplier will use or disclose any Confidential Information
      (defined below) of the other except in connection with the performance of this Agreement
      and then only to those with a need to know or use such information and who are under an
      obligation of confidentiality and restrictions on use equivalent to those in this paragraph.
      “Confidential Information” includes the terms of this Agreement, any non-public information
      learned through the supply relationship (including tests and results, customer lists, supplier
      identities, samples and specifications, including the Specifications) and any non-public

                                                  2
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 4 of 10 Page ID #:68




     information pertaining to a Buyer or Supplier’s financial affairs, business systems, marketing
     strategies, trade secrets, products, product development, recipes, packaging, designs, flavors,
     equipment, manufacturing process, technology and other technical and commercial
     information, in each case, to the extent designated as confidential by Buyer or Supplier or of
     a nature that would be reasonably deemed to be confidential.

  12. Representations and Warranties. Buyer and Supplier represent, warrant and covenant to each
      other that (A) it has the right and authority to enter into this Agreement, (B) there is no
      further action necessary to make this Agreement binding on it, and (C) there is no action or
      investigation pending or threatened that could affect its ability to perform its obligations.
      Supplier represents, warrants and covenants that, (I) the Goods will not be out-of-
      date/expired, adulterated, mislabeled or misbranded, (II) the Goods will be of good and
      merchantable quality, fit for human consumption, and (III) the Goods will be free from
      defects and conform with Buyer’s Specifications.

  13. Indemnification. (A) By Supplier. Supplier will indemnify and hold harmless Buyer, its
      affiliates and each of its and their owners and representatives and their successors and
      permitted assigns, from and against any and all damages, liabilities, losses, costs and
      expenses (including attorneys’ fees and costs) resulting from claims arising out of or in
      connection with breach by Supplier of this Agreement, or Supplier’s acts or omissions with
      respect to the Goods. (B) By Buyer. Buyer will indemnify and hold harmless Supplier, its
      affiliates and each of its and their owners and representatives and their successors and
      permitted assigns, from and against any and all damages, liabilities, losses, costs and
      expenses (including attorneys’ fees and costs) resulting from claims arising out of or in
      connection with breach by Buyer of this Agreement, or Buyer’s acts or omissions with
      respect to the Goods or its products.

  14. Insurance. Supplier will, at its own expense, maintain, in amounts that are commercially
      reasonable and sufficient given its business, on a per-occurrence basis, but in no event less
      than commercial general liability insurance (including product liability and contractual
      liability insurance) of One Million Dollars ($1,000,000) per occurrence, with an aggregate of
      no less than One Million Dollars ($1,000,000) for bodily injury including personal injury and
      property damage. Supplier will name Buyer as an additional named insured under the policy
      covering the Goods only and upon Buyer’s reasonable request, provide a certificate
      evidencing such coverage.

  15. Termination. Either Party may terminate this Agreement by Notice (defined below) to the
      other Party upon the occurrence of one or more of the following: (a) any proceeding in
      bankruptcy or in reorganization or for the appointment of a receiver or trustee or any other
      proceedings under any law for the relief of debtors shall be instituted by or against the other
      Party or if the other Party shall make an assignment for the benefit of creditors; or (b) a Party
      commits a material breach of any of the terms of this Agreement, which breach is not
      remedied by such Party to the other Party’s reasonable satisfaction within 30 days of Notice
      of such breach. Upon termination, the Parties will remain obligated to ship and pay for
      Goods ordered through the date of termination. Subject to the indemnification provisions in
      Section 13, neither Party will be liable to each other for claims by a Party or a Party’s

                                                   3
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 5 of 10 Page ID #:69




     suppliers, contractors or subcontractors, for loss of anticipated profit, unabsorbed overhead,
     interest on claims, product development and engineering costs, facilities and equipment
     rearrangement costs or rental, unamortized depreciation costs, and general and administrative
     burden charges or other similar amounts.

  16. Independent Contractor. The status of the Parties to this Agreement, including its employees
      and agents, shall be that of independent contractors and not as employees or agents or
      fiduciaries of the other Party. Nothing in this Agreement or Purchase Orders shall be
      construed to create any relationship between the Parties other than that of buyer and
      distributor/supplier. Nothing in this Agreement shall be construed as creating any franchise,
      joint venture, agency, trust or partnership relationship of any kind between the Parties. The
      respective businesses of Supplier and Buyer shall be operated separately and apart from each
      other. Neither Party shall be in any event held liable or accountable for the acts or omissions
      of the other Party except as specifically set forth in this Agreement.

  17. Severability. Whenever possible, each provision of this Agreement shall be interpreted in
      such manner as to be effective and valid under applicable law, but if any provision of this
      Agreement is held to be prohibited by or invalid under applicable law, such provision shall
      be ineffective only to the extent of such prohibition or invalidity, without invalidating the
      remainder of such provision or the remaining provisions of this Agreement.

  18. Modifications. Neither this Agreement nor any Schedule attached hereto may be amended,
      changed, modified or rescinded except in writing signed by both Parties. Neither Party shall
      be bound by any terms inconsistent with or additional to the terms and conditions of this
      Agreement and the Purchase Orders. Failure to enforce any provision of this Agreement will
      not constitute a waiver of any term hereof. The waiver of any provision of this Agreement
      may only be effected by a writing signed by the Party against whom the waiver is sought to
      be enforced. No waiver of any of the provisions of this Agreement will be deemed or will
      constitute a waiver of any other provisions hereof (whether or not similar), nor will any such
      waiver constitute a continuing waiver unless otherwise expressly so provided.

  19. Construction. The language of English for this Agreement is the language chosen by the
      Parties to express their mutual intent, and this Agreement shall be construed without regard
      to any presumption or rule requiring construction against the Party causing the instrument to
      be drafted.

  20. Governing Law and Venue. This Agreement is made accordance with and shall be governed
      and construed in accordance with the laws of the State of California, U.S.A., notwithstanding
      conflict of law principles that would result in the application of laws of another jurisdiction
      (including the United Nations Convention on Contracts for the International Sale of Goods).
      The federal and state courts in the Los Angeles County, State of California shall have
      exclusive jurisdiction and venue over all actions in connection with this Agreement. The
      Parties consent to in personam jurisdiction in such courts. Buyer and Supplier waive the
      defense of forum non conveniens.




                                                  4
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 6 of 10 Page ID #:70




  21. The English version of this Agreement, regardless of whether a translation in any other
      language is or shall be made, shall be the only authentic one. Supplier and Buyer
      acknowledge that they fully understand English and the terms and conditions of this
      Agreement.

  22. Notice. All notices, requests, demands, changes of address and other communications under
      this Agreement ("Notice" or "Notices") shall be in writing and shall be deemed to have been
      duly given on the date of service, if served personally on the Party to whom notice is given,
      on the next business day if served by nationally recognized overnight courier, or within
      seventy two (72) hours after mailing if mailed to the Party to whom Notice is to be given, by
      first class mail, registered or certified, postage prepaid and properly addressed to the Party at
      its address set forth below or to any other address that either Party may designate by Notice
      to the other.

         If to Supplier:

                 Sun Hong Foods, Inc.
                 1105 W Olympic Blvd
                 Montebello, California 90640
                 Attn: Shuzhen He

         With a copy to:

                 Law Offices of Bin Li & Associates
                 730 N. Diamond Bar Blvd
                 Diamond Bar, California 91765
                 Attn: Bin Li, Esq.

         If to Buyer:

                 Outstanding Foods, Inc.
                 615 Hampton Drive, Unit C-101
                 Venice, California 90291
                 Attn: Bill Glaser

         with a copy to:

                 Garvey Schubert Barer, P.C.
                 100 Wall Street – 20th Floor
                 New York, New York 10005
                 Attn: Hillary H. Hughes, Esq.

  23. Force Majeure. In the event of war, fire, explosion, flood, strike, riot, new act of
      governmental authority, act of God or other contingency beyond the reasonable control of
      either Party, causing cessation or interruption of performance hereunder (excluding Buyer’s
      payment of Supplier’s invoices) of such Party, the performance hereunder (excluding

                                                   5
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 7 of 10 Page ID #:71




     Buyer’s payment of Supplier’s invoices) of such Party shall be excused for the period of the
     disability, without liability; provided that the Party is unable to carry out its obligations
     hereunder shall have, as soon as reasonably practicable after it has actual knowledge of the
     beginning of any excusable delay, notified the other Party of such delay, of the reason
     therefore and of the probable duration and consequence thereof. The Party so excused shall
     use its best efforts to eliminate the cause of the delay, interruption or cessation and to resume
     performance of its obligations hereunder with the least possible delay.

  24. Entire Agreement. This Agreement (together with Exhibit A attached hereto) supersedes all
      prior agreements and understandings between the Parties and constitutes the entire and
      integrated agreement between the Parties with respect to the subject matter hereof. This
      Agreement may be executed in counterparts, all of which, taken together, will constitute the
      entire Agreement. For purposes of this Agreement, a facsimile or other electronic version of
      a party’s signature, such as a .pdf, printed by a receiving facsimile or printer will be deemed
      an original signature.

                                      [Signature Page Follows]




                                                  6
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 8 of 10 Page ID #:72




          IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in their
  respective corporate names by their respective officers thereunto duly authorized.

  Accepted and Agreed:

  Outstanding Foods, Inc.

  By:
         Bill Glaser
         Chief Executive Officer

  Sun Hong Foods, Inc.

  By:
         Shuzhen He
         President




                                              7
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 9 of 10 Page ID #:73




                                     Exhibit A

                               Certain Specifications

                                   GENERAL APPEARANCE

                   COLOR           White stalk, brown cap
                   VISUAL          Smooth, firm stalk
                 SENSORY           Firm texture, not soft or spongy; strong mushroom
                                   flavor; free from foreign and 'off‘ odors or tastes
                   SHAPE           Flat to slightly rounded dome-shaped cap
                                   Straight, cylindrical stalks
                    SIZE           LL Size
                                   6-9” length (after cutting bottom 1” at harvest to
                                   avoid tough base)
                                   2-3” diameter
                 MATURITY          Firm
                                   MAJOR DEFECTS

                  INSECTS          With no evidence of live insects or insect
                                   infestation, eg. sciarid fly
                  DISEASE          With evidence of fungal or bacterial rots ≤ 2%

           TEMPERATURE ABUSE Must be stored at 33-35 F
                             With evidence of dark water-soaked areas Wet,
                             slimy & soft via Temperature change ≤ 2%
             PHYSICAL DAMAGE       With cut holes, splits or missing stalks
                                   With deep bruises or crushed areas ≤ 2%
              PHYSIOLOGICAL        With crooked stems ≤ 2%


                                   MICROBIOLOGICAL/MICROBIAL TESTING


                SALMONELLA         Negative 375/G


                   E. COLI         <10 CFU/G




                                          8
Case 2:19-cv-10121-PSG-MAA Document 1-5 Filed 11/26/19 Page 10 of 10 Page ID #:74




                   GLUTEN          <10ppm


                                   PACKAGING


               Lot Code Format     Lot No: / Box No:
                                   MFG date: MO/DA/YR / Time stamp:
                                   Best By Date: MO/DA/YR




                                        9
